DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14 directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are  hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 1 comprising a transistor within said first well region and surrounded by said first well ring; a diode within said second well region and 
►	Recorded Prior Art fails to disclose or suggest combination structure of electrostactic discharge cell as characteristics recited in base claim 5 comprising a n-channel metal-oxide-semiconductor field-effect transistor (M1) formed within said third pwell region and surrounded by said second nwell ring, said M1 having a drain and a source separated by a portion of said third pwell region as a body and a gate stack over said body, wherein said source is coupled to a first terminal (REF); a diode formed within said first pwell region and surrounded by said first nwell ring, the diode having at least one anode coupled to a second terminal (PAD) and at least one cathode coupled to said drain, and an npn guard wall pocket including a wall of said second nwell ring, said second pwell region, and a wall of said first nwell ring between said diode and said M1.
►	Recorded Prior Art fails to disclose or suggest combination steps of  method of forming  semiconductor device as characteristics recited in base claim 10 comprising  forming a transistor within said first well region and surrounded by said first well ring, and forming a diode within said second well region and surrounded by said second well ring wherein an npn or pnp guard wall pocket including a wall of said second well ring, said third well region, and a wall of said first well ring is provided between said transistor and said diode.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 15 comprising a transistor within the first region and surrounded by the first ring; a diode within the second region and surrounded by the second ring, and a guard wall pocket including a wall of the second ring, the third region, and a wall of the first ring between the transistor and the diode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819